Title: To George Washington from Samuel Huntington, 9 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 9. 1781
                        
                        Your Excellency will receive enclosed, a Resolve of Congress of the 5th Instant, directing that the Thanks of
                            Congress be given to Major General Parsons and the Officers & Men under his Command, for the judicious
                            Arrangement, spirited & military Conduct displayed by them in the successful Enterprize against the Enemy’s Post
                            at Morrissania.
                        The Transmission of this Resolve, through a Multiplicity of Business, hath accidentally been delayed until
                            the Proceedings on this Subject appear in the public Papers, which I must beg your Excellency to excuse. I have the Honor
                            to be with very high Respect & Esteem your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President
                        
                    